DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-28 are deemed to have an effective filing date of March 30, 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 256.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-9, 14-15, 17-18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 and 17-18 recite the limitation “the frequency of oscillations” (line 2). There is insufficient antecedent basis for this limitation as the modulating a frequency of oscillations in claim 1 is recited in the alternative and is not required when modulating a bias of the electrical stimulation pulse occurs.
The term “high” in claims 2-3, 15, and 17-18 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, “high” is a frequency which has a value greater than another frequency.
Claims 5-6 and 20-21 recite the limitation “the minimum frequency” (line 2); there is insufficient antecedent basis for this limitation as it is recited in the alternative in the independent claims.
Claim 7 and 22 recite the limitation “the minimum frequency” (claim 7, line 5; claim 22, line 4); there is insufficient antecedent basis for this limitation as it is recited in the alternative in the independent claims.
Claims 8 and 23 recite the limitation “the bias” (claim 8, line 2; claim 23, line 1). There is insufficient antecedent basis for this limitation as modulating a bias in claims 1 and 16 is recited in the alternative and is not required when modulating a frequency of oscillations of the electrical stimulation pulse is present.
Claims 9 and 24 recite the limitation "the bias" in line 1.  There is insufficient antecedent basis for this limitation in the claim as “modulating a bias” is recited alternatively in claims 1 and 16.
The term “low” in claim 14is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, a low voltage therapy employs a voltage that has a voltage value less than other therapies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10-12, 14-16, 19, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,340,302 to Falkenberg et al. (hereinafter referred to as “Falkenberg”).
Regarding claim 1, Falkenberg discloses a medical device having a therapy delivery circuit (e.g., Fig. 1 and abstract: implantable cardiac device) comprising: a signal source configured to generate an electrical stimulation pulse signal having a pulse width (e.g., Fig. 2, atrial pulse generator 222, ventricular pulse generator 224 and column 4, lines 19-38); a modulator configured to modulate the electrical stimulation pulse signal (e.g., Fig. 2, microcontroller 220 and column 6, lines 6-16: microcontroller adjusts the generated pulse signal in response to the presence or absence of cardiac activity indicated by sensors) by at least one: modulating a frequency of oscillations of the electrical stimulation pulse signal between a minimum frequency and a maximum frequency greater than the minimum frequency during the pulse width (e.g., Figs. 4-5 and column 9, line 53-column 10, line 44: electrical stimulation pulse signal 400 has several pacing pulses 402 where each pulse 402 can be comprised of high frequency sequence of multiple short pulses applied in rapid succession where the frequency may vary during delivery of the multiple short pulses applied in rapid succession); or modulating a bias of the electrical stimulation pulse signal between a minimum offset and a maximum offset greater than the minimum offset during the pulse width (not required, alternative embodiment); and an output circuit configured to receive the modulated electrical stimulation pulse signal (e.g., Fig. 2, 226), the output circuit being coupleable to a stimulation electrode for delivering the electrical stimulation pulse signal (e.g., Fig. 2, 202-218 and column 3, line 46 – column 4, line 38).
Referring to claims 16 and 28, Falkenberg discloses a method for delivering an electrical stimulation therapy and a computer readable storage medium comprising a set of instructions to deliver the electrical stimulation therapy, comprising: generating an electrical stimulation pulse signal having a pulse width (e.g., Fig. 2, atrial pulse generator 222, ventricular pulse generator 224 and column 4, lines 19-38); modulating at least one of: a frequency of oscillations of the electrical stimulation pulse signal between a minimum frequency and a maximum frequency greater than the minimum frequency during the pulse width (e.g., Figs. 4-5 and column 9, line 53-column 10, line 44: electrical stimulation pulse signal 400 has several pacing pulses 402 where each pulse 402 can be comprised of high frequency sequence of multiple short pulses applied in rapid succession where the frequency may vary during delivery of the multiple short pulses applied in rapid succession); or a bias of the electrical stimulation pulse signal between a minimum offset and a maximum offset greater than the minimum offset during the pulse width (not required, alternative embodiment); and delivering the modulated electrical stimulation pulse signal via a stimulation electrode (e.g., Fig. 2, 202-218 and column 3, line 46 – column 4, line 38).
With respect to claims 4 and 19, Falkenberg discloses the medical device of claim 1 and the method of claim 16, wherein the modulator further comprises an amplitude modulator configured to modulate an amplitude of the oscillations of the electrical stimulation pulse signal between a minimum amplitude and a maximum amplitude during the pulse width (e.g., Fig. 5 and column 10, lines 50-55 and lines 41-44: the amplitudes, pulse widths and frequencies may vary within the sequence).
As to claims 10 and 25, Falkenberg discloses the medical device of claim 1, further comprising: a control circuit configured to: set a cardiac pacing interval (e.g., column 6, lines 49-59: programmable operating parameters such as pacing pulse duration implies that a cardiac pacing interval is set); and detect an expiration of the cardiac pacing interval (e.g., column 6, lines 6-16: microcontroller adjusts the generated pulse signal in response to the presence or absence of cardiac activity indicated by sensors implies detection of expiration of pacing interval), wherein the therapy delivery circuit is configured to generate the electrical stimulation pulse signal in response to the cardiac pacing interval expiring (e.g., column 5, lines 55-58: atrial sensing circuits 244 and ventricular sensing circuits are coupled to leads to detect the presence of cardiac activity in each of the four chambers of the heart and stimulation polarity (therapy) is chosen).
With respect to claims 11 and 26, Falkenberg discloses the medical device of claim 1 and the method of claim 16, further comprising: a cardiac sensing circuit configured to sense a cardiac signal (e.g., column 6, lines 6-11: the outputs of the atrial and ventricular sensing circuits are connected to the microcontroller 220); a control circuit configured to detect a tachyarrhythmia based on the cardiac signal (e.g., column 6, lines 6-11: microcontroller detects cardiac activity based on the sensed cardiac signal); and wherein the therapy delivery circuit is configured to generate the electrical stimulation pulse signal in response to the control circuit detecting the tachyarrhythmia (e.g., column 4, lines 47-48: microcontroller is equipped with an arrhythmia detector;  column 6, lines 6-11: microcontroller triggers atrial and/or ventricular pulse generators in response to the detected cardiac activity, which implies that tachyarrhythmia was detected since pulses are applied; and column 8, lines 8-14: device 100 detects the occurrence of an arrhythmia and automatically applies the appropriate electrical shock therapy).
As to claims 12 and 27, Falkenberg discloses the medical device of claim 1 and the method of claim 16, further comprising: a cardiac sensing circuit configured to sense a cardiac signal (e.g., column 6, lines 6-11); a control circuit configured to: detect loss of capture following the pulse signal based on the sensed cardiac signal (e.g., column 6, lines 26-48 as evidenced by US 2019/0201698 to Herrmann et al); and adjust a modulation control parameter used by the modulator in response to detecting loss of capture (e.g., column 6, lines 49-59).
With respect to claim 14, Falkenberg discloses the medical device of claim 1, wherein the therapy delivery circuit comprises a low voltage therapy delivery circuit for generating the pulse signal as a cardiac pacing pulse (e.g., column 7, lines 41-45: battery is capable of operating the device at low current drains [for pacing]; column 8, lines 8-17: shocking/therapy circuit can operate at low, moderate, or high energy; column 8, lines 37-40: ICD can be programmed to treat CHF using pacing therapy).
As to claim 15, Falkenberg discloses the medical device of claim 1, wherein the therapy delivery circuit comprises a high voltage therapy delivery circuit for generating the pulse signal as a cardioversion-defibrillation shock pulse (e.g., column 8, lines 8-17: shocking/therapy circuit can operate at low, moderate, or high energy).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-7, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenberg as applied to claims 1, 4, 16, and 19 above, and further in view of US Patent Application Publication No. 2007/0299895 to Johnson et al. (hereinafter referred to as “Johnson”).
With respect to claims 2 and 17, Falkenberg  discloses the medical device of claim 1 and the method of claim 16, but does not expressly disclose that the high frequency (e.g., column 10, lines 4-16 of Falkenberg) is configured to decrease the frequency of oscillations from a starting maximum frequency to a minimum frequency over a first portion of the pulse width. However, Johnson, in a related art: system of generating electrical stimulation waveforms as a therapeutic modality, teaches that electrical stimulation waveforms were known to those skilled in the art where the frequency of oscillations of the electrical pulse signal decreases from a starting maximum to a minimum frequency over a first portion of the pulse width (e.g., paragraph [0043] and Figs. 3a-3b of Johnson: first portion is between arrows 350 and 36 or 380 and 390). 

    PNG
    media_image1.png
    605
    339
    media_image1.png
    Greyscale

As to claims 3 and 18, Falkenberg in view of Johnson teaches the medical device of claim 2,  wherein the high frequency modulator is further configured to increase the frequency of oscillations from the minimum frequency over a second portion of the pulse width following the first portion of the pulse width (e.g., paragraph [0043] and Figs. 3a-3b of Johnson: the second portion begins at arrow 360 or 390 and ends at the higher frequency where the dotted line is in the annotated figure).
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of decreasing frequency and then increasing frequency in a single pulse width in view of the teachings of Johnson. Consequently, in order to vary the frequency of the electrical stimulation pulse of Falkenberg, one of ordinary skill in the art would have looked to the teachings of Johnson that such a frequency varied waveform allows current into the patient’s organ at the lower amplitude and higher frequency and decreases the intensity of the higher amplitude by using a lower frequency as taught by Johnson, and because the combination would have yielded predictable results.
With respect to claims 5 and claim 20, Falkenberg discloses the medical device of claim 4 and the method of claim 19, but does not expressly disclose that the modulator is configured to modulate the electrical stimulation pulse signal to the minimum frequency at a time during the pulse width corresponding to the maximum amplitude. However, Johnson, in a related art: system of generating electrical stimulation waveforms as a therapeutic modality, teaches that electrical stimulation waveforms were known to those skilled in the art where the electrical stimulation pulse signal is modulated to a minimum frequency at a time during the pulse width corresponding to the maximum amplitude (e.g., paragraph [0043] and Figs. 3a-3b of Johnson: as the amplitude is increased, frequency is decreased affecting cellular function).
As to claims 6 and 21, Falkenberg in view of Johnson teaches the medical device of claim 5 and the method of claim 20, wherein the modulator is configured to modulate the electrical stimulation pulse signal to the minimum frequency at a plurality of times during the pulse width (e.g., paragraph [0043] and Figs. 3a-3 of Johnson), each of the plurality of times of the minimum frequency corresponding to a time of the maximum amplitude of the electrical stimulation pulse signal (e.g., paragraph [0043] and Figs. 3a-3b of Johnson).
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of decreasing frequency and then increasing frequency in a single pulse width in view of the teachings of Johnson. Consequently, in order to vary the frequency of the electrical stimulation pulse of Falkenberg, one of ordinary skill in the art would have looked to the teachings of Johnson that such a frequency varied waveform allows current into the patient’s organ at the lower amplitude and higher frequency and decreases the intensity of the higher amplitude by using a lower frequency as taught by Johnson, and because the combination would have yielded predictable results.
With respect to claims 7 and 22, Falkenberg discloses the medical device of claim 1 and the method of claim 16, wherein the signal source is configured to start the electrical stimulation pulse signal having the pulse width upon expiration of a preceding pulse signal having the pulse width (e.g., column 9, lines 27-42: device delivers one or more stimulation pulses and when N =1, the next stimulation pulse would start upon expiration of a preceding pulse where the pacing pulses are applied to the coronary sinus lead), but does not expressly disclose that the modulator is configured to modulate the electrical stimulation pulse signal to the minimum frequency at a time during the pulse width corresponding to a maximum amplitude of the electrical stimulation pulse signal, the time during the pulse width corresponding to the maximum amplitude of the electrical stimulation pulse signal being a cardiac pacing rate interval from a time corresponding to a maximum amplitude and a minimum frequency of the preceding pulse signal. However, Johnson, in a related art: system of generating electrical stimulation waveforms as a therapeutic modality, teaches that electrical stimulation waveforms were known to those skilled in the art where the minimum frequency corresponds to the maximum amplitude of the electrical stimulation pulse and a minimum frequency of the preceding pulse signal (e.g., paragraph [0043] and Figs 3a-3b where the minimum frequency corresponds to the maximum amplitude signal of each of the pulses). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of decreasing frequency and then increasing frequency in a single pulse width in view of the teachings of Johnson. Consequently, in order to vary the frequency of the electrical stimulation pulse of Falkenberg, one of ordinary skill in the art would have looked to the teachings of Johnson that such a frequency varied waveform allows current into the patient’s skin at the lower amplitude and higher frequency and decreases the intensity of the higher amplitude by using a lower frequency as taught by Johnson, and because the combination would have yielded predictable results.

Claims 8-9 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenberg as applied to claims 1 and 16 above, and further in view of US Patent Application Publication No. 2009/0177110 to Lyden et al. (hereinafter referred to as “Lyden”) and US Patent Application Publication No. 2009/0030476 to Hargrove.
With respect to claims 8 and 23, Falkenberg discloses the medical device of claim 1 and the method of claim 16, but does not expressly disclose that the modulator comprises a bias generator configured to modulate the bias to a maximum offset at a time during the pulse width corresponding to a maximum amplitude of the oscillations of the electrical stimulation pulse signal. However, Lyden, in the cardiac art, teaches that different settings for the exciter circuit 202 can be obtained using corresponding levels of bias currents provided by the bias circuit 234 or a bias generator (e.g., paragraph [0040] of Lyden: modulator level control circuit 230 can be configured to provide the appropriate degree of modulation of the signal so that it corresponds to settings of the exciter circuit 202 and that this is obtained using a bias circuit). Hargrove teaches, in the tissue stimulation art, that a signal can be modulated by changing the frequency offset at predetermined intervals (e.g., paragraphs [0069] and [0089] of Hargrove) and that the amplitude of the modulated stimulation pulse varies (e.g., paragraph [0125] and Fig. 9 of Hargrove). Accordingly, one of ordinary skill in the art would have recognized that an electrical stimulation pulse can be modulated via a bias circuit or bias generator as taught by Lyden and that the “appropriate degree of modulation of the signal” (of Lyden) would be an offset in view of the teachings of Hargrove. Consequently, one of ordinary skill would have modified the medical device and method of Falkenberg to have a bias circuit to provide the appropriate degree of modulation to the stimulation signal where the maximum offset corresponds to the maximum amplitude of the electrical stimulation pulse in view of the teachings of Lyden and Hargrove that such was a known engineering expedient, and because the combination would have yielded predictable results. 
As to claims 9 and 24, Falkenberg discloses the medical device of claim 1, wherein the modulator modulates the bias between a minimum offset and a maximum offset that is equal to or greater than a maximum amplitude of the oscillations of the pulse signal. As discussed above, Lyden teaches that a bias circuit or bias generator in order to provide an appropriate degree of modulation and Hargrove teaches that an electrical stimulation pulse signal a minimum and maximum amplitude (e.g., Fig. 9 of Hargrove). Thus, one of ordinary skill in the art would have recognized that a bias circuit can modulate the amplitude of the oscillations of the pulse signal using an offset and a bias generator or circuit in view of the teachings of Lyden and Hargrove. Consequently, one of ordinary skill in the art would have modified the medical device and method of Falkenberg modulates the bias between a minimum offset and a maximum offset in order to provide the appropriate degree of modulation to output a stimulation signal as taught in Fig. 9 of Hargrove using a bias circuit as taught by Lyden, and because the combination would have yielded predictable results.

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenberg as applied to claims 1 and 16 above, and further in view of US Patent Application Publication No. 2016/0089540 to Bolea.
Falkenberg disclose the medical device of claim 1 and the method of claim 16, but does not expressly disclose a control circuit configured to: detect a pain notification signal; and adjust a modulation control parameter used by the modulator in response to detecting the pain notification signal. However, Bolea teaches that adjusting stimulation settings of a modulator occurs based on several feedback parameters including the device’s therapy history regarding the amount of pain caused by its stimulation (e.g., paragraphs [0638]-[0649]: patient feedback is a notification). In order to control the discomfort level or pain of a user/patient, one of ordinary skill in the art would have modified the medical device and method of its control unit to detect a pain notification and adjust the modulation control parameter of Falkenberg that control various operations of the implantable cardiac device in response to detecting the pain notification signal in view of the teachings of Bolea, and because the combination would have yielded predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chinese Patent document No. 105664356 is directed to a therapeutic instrument comprising a modulation waveform generation circuit and a drive amplifying circuit matched with the periphery of the bias circuit to output a modulated wave frequency output as shown in Figs. 11 and 12 where frequency decreases from the start of the pulse and increases in the second portion of the pulse.
	US 2021/0361943 to Black et al. is directed to systems, devices and methods for neurostimulation comprising a signal source (waveform generator 181) and a modulator configured to modulate the generated waveform/signal (processor 120) where the frequency of the pulse signal is modulated between a minimum frequency and a maximum frequency (e.g., paragraph [0140] and Figs. 16A-16D).
	US Patent Application Publication No. 2004/0116974 to Obel is directed to an implantable biventricular cardiac stimulator with capture monitoring by IWCG analysis where if loss of capture is detected, then the pacing pulse energy will be adjusted to complete biventricular capture (e.g., abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792